    Case: 3:20-cr-00049-RAM-RM Document #: 144 Filed: 08/13/21 Page 1 of 3




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )
                                    )
                 v.                 )                  Case No. 3:20-cr-0049
                                    )
JORGE ROMERO-AMARO, GIOVANNI        )
GRACIANI, HECTOR RIVERA CONCEPCION, )
RUBEN REYES, and PEDRO LUIS SAYAN   )
VILLANEUVA,                         )
                                    )
                 Defendants.        )
                                    )

                                           ORDER
       BEFORE THE COURT is the trial in this matter currently scheduled for August 16,
2021. For the reasons stated herein, the time to try this case is extended up to and including
March 28, 2021.
       The Government filed a two-count information against Jorge Romero-Amaro
(“Romero-Amaro”), Giovanni Graciani (“Graciani”), Hector Rivera Concepcion (“Rivera
Concepcion”), Ruben Reyes (“Reyes”), and Pedro Luis Sayan Villaneuva (“Sayan Villaneuva”)
on December 18, 2020. (ECF No. 56.) Defendants Romero-Amaro, Graciani, and Reyes were
arraigned on the charges on January 13, 2021. Defendants Rivera Concepcion and Sayan
Villaneuva were arraigned on January 21, 2021, at which time the magistrate judge
scheduled the jury trial for March 8, 2021. On February 11, 2021, the Court continued the
trial to August 16, 2021, under the Speedy Trial Act (the “Act”), finding that it was in the
interests of justice to extend the time in which the Defendants must be tried. (ECF No. 94.)
Thereafter, on March 18, 2021, a federal grand jury returned a six-count indictment charging
Defendants with various drug-trafficking offenses. (ECF No. 118.) Defendants were
arraigned on the charges on March 31, 2021.
       While the Speedy Trial Act (the ”Act”) requires that defendants be tried within
seventy days of indictment, a court may extend this period if it finds that “the ends of justice
served by the granting of such continuance outweigh the best interests of the public and the
     Case: 3:20-cr-00049-RAM-RM Document #: 144 Filed: 08/13/21 Page 2 of 3
United States v. Romero-Amaro et al.
Case No.: 3:20-cr-0049
Order
Page 2 of 3

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Third Circuit has recognized that
“whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’ continuance may in
appropriate circumstances be granted.” United States v. Fields, 39 F.3d 439, 444 (3d Cir.
1994).1
        In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order fifteen times, finding that the ends of justice
require excluding March 18, 2020, through August 31, 2021, from the Speedy Trial count in
all criminal matters.
        To date, the COVID-19 virus has claimed more than 620,000 lives in the United States
(41 of which have been in the U.S. Virgin Islands). COVID-19 continues to present an
unpredictable threat to public health and safety, as shown in the recent surge in COVID-19
cases both in the continental United States and the Virgin Islands. As a multi-defendant case,
this case presents significant challenges for the Court to comply with social distancing
guidelines during the jury trial. Practical considerations would require additional spacing for
Defendants, counsel, and jurors—and the potential for additional jurors in the courtroom.
        As such, the Court finds that extending the period within which Defendants may be
tried under the Speedy Trial Act is necessary and in the interests of justice for the protection
and well-being of the Defendants, the jury, the prosecutors, the witnesses, the Court’s
personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through March 28, 2022, SHALL be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the parties SHALL file and serve a pre-trial brief no later than March
21, 2022, which shall include the following: (a) proposed list of witnesses; (b) proposed list

1 Additionally, the Act excludes “[a]ny period of delay resulting from other proceedings concerning the
defendant, including . . . (D) delay resulting from any pretrial motion, from the filing of the motion through the
conclusion of the hearing on, or other prompt disposition of, such motion. . . .” 18 U.S.C. § 3161(h)(1). Here, two
motions to suppress, ECF Nos. 90 and 91, a motion in limine, ECF No. 101, are pending in the case.
     Case: 3:20-cr-00049-RAM-RM Document #: 144 Filed: 08/13/21 Page 3 of 3
United States v. Romero-Amaro et al.
Case No.: 3:20-cr-0049
Order
Page 3 of 3

of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
        ORDERED that the parties SHALL provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than March 23, 2022;2 and it is further
        ORDERED that the jury selection and trial in this matter SHALL commence promptly
at 9:00 a.m. on March 28, 2022, in St. Thomas Courtroom 1.


Dated: August 13, 2021                                     /s/ Robert A. Molloy
                                                           ROBERT A. MOLLOY
                                                           Chief Judge




2Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
